HAYS, Circuit Judge (concurring and dissenting):
I agree with the majority’s disposition of the cases of Szabo, Berdon & Co., Sey-mat Associates, and Maber, Inc. However I would affirm as to Berdon, Lehrich, Slavin, Stewart, and Callahan and reverse as to Schinasi, Blau, and Cohen.
Remanding certain of these cases on the ground that the district judge did not state what standard of evidence he applied seems to me to be wholly unjustified. When the record on appeal does not disclose what rule of law the district judge applied, it is presumed that the district judge correctly applied the applicable law. State Fuel Co. v. Gulf Oil Corp., 179 F.2d 390, 396 (1st Cir. 1950); Revlon Inc. v. Buchanan, 271 F.2d 795, 796 (5th Cir. 1959); Goodall Co. v. Sartin, 141 F.2d 427, 435 (6th Cir.), cert. denied, 323 U.S. 709, 65 S.Ct. 34, 89 L.Ed. 571 (1944); Eisbach v. Jo-Carroll Electrict Cooperative, Inc., 440 F.2d 1171, 1173 (7th Cir. 1971); Barnett v. Terminal Railroad Ass’n of St. L., 228 F.2d 756, 758 (8th Cir.), cert. denied, 351 U.S. 953, 76 S.Ct. 850, 100 L.Ed. 1476 (1956); Bankers Life Co. v. Bowie, 121 F.2d 779, 781-782 (10th Cir. 1941). Barr Rubber Prods. Co. v. Sun Rubber Co., 425 F.2d 1114 (2d Cir.), cert. denied, 400 U.S. 878, 91 S.Ct. 118, 27 L.Ed.2d 115 (1970), cited by the majority, is in-apposite. In that case, this court held, for the first time, that a finding of perjury must be supported not merely by a preponderance of the evidence but by clear and convincing evidence. The court was formulating a new rule. It was reasonable to assume that the district court had not anticipated that the change would be made. In the present case the rule is well established in both California and New York that fraud must be proved
*1189by clear and convincing evidence. There is therefore no basis for assuming that the district court did not follow the correct rule. There is no justification whatsoever for equating silence with error.
In any event, even if the judge considered himself governed by a lower standard, the evidence is plainly adequate to meet the requirements of the higher standard.
As to Schinasi, Blau, and Cohen, the evidence was sufficient to require that judgment be entered against them.